DETAILED ACTION
Response to Arguments
Applicant’s arguments, see page 5-6, filed 07/07/2022 with respect to claims 1-16 have been fully considered and are persuasive.  The declaration filled on 07/07/2000 has been reviewed and Compact Carbon Ion LINAC" by Ostroumov et al. ("Ostroumov") and Compact Carbon Ion Linac, Argonne National Laboratories by Ostroumov et al. ("NAPAC") are deemed to not be prior art under 35 U.S.C. § 102(a)(1). The § 102 and § 103 rejection of claims 1-16 have been withdrawn. 
The amendments to claims 16 overcome the § 112(b) rejection. 
Allowable Subject Matter
Claims 1-16 allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record does not discloses a high-gradient accelerating structure configured to accelerate particles, the high gradient accelerating structure comprising: a plurality of accelerating cells “a nose having a maximum thickness greater than an iris thickness; wherein the high gradient accelerating structure is configured to receive the beam of particles along the beam axis at a beam velocity and to propagate electromagnetic waves at a negative first harmonic synchronous with the beam of particles.”
Claims 2-10 are allowed as depending on claim 1.
Regarding claim 11, the prior art of record does not discloses a high-gradient accelerating structure configured to accelerate particles, the high gradient accelerating structure comprising: “a plurality of high gradient tanks arranged along a beam axis comprising a negative harmonic structure (NHS) tank” and “a nose disposed radially about the aperture, the nose having a maximum thickness greater than an iris thickness; wherein the high gradient accelerating structure is configured to propagate electromagnetic waves at a negative harmonic synchronous with particles having a beam velocity greater than 0.3 times the speed of light.”
Claims 12-16 are allowed as depending on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498. The examiner can normally be reached Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY X YANG/Examiner, Art Unit 2844      

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844